department of the treasury internal_revenue_service washington d c date rio wy ann sec_1 aves uniform issue list contact person contact number ‘ t eo of legend x y dear sir or madam this is in reply to your rulings request of date requesting rulings on x's proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are exempt from federal_income_tax under sec_501 of the code and are private_foundations x will x will have no expenditure_responsibility grants outstanding under sec_4945 of x will dissolve and notify the internal revenue its private_foundation_status under section under sec_509 of the code transfer all of its assets to y the code at the time of the transfer service pursuant to sec_507 of the code of a of the code x and y controlled by the same individuals are located in different states after transferring its assets to y its termination of the following rulings are requested x's private_foundation_status will not terminate as a result of the proposed transfer of its assets no tax will be imposed under sec_507 c of the code and x's exemption from federal_income_tax under sec_501 c of the code will not be adversely affected x's transfer of assets to y will be a transfer under sec_507 b of the code such that y will not be a newly created organization for the purposes of chapter of the code and will succeed to x' sec_2 treated as aggregate tax benefits x's transfer of all of its assets to y will not constitute a taxable_expenditure within the meaning of sec_4945id and x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transferred assets x's transfer of assets to y will not constitute self-dealing under sec_4941 of the code x's transfer of assets to y will not constitute any jeopardy investment under sec_4944 of the code 2b when x has no assets and files a of the code x will incur no termination_tax under sec_507 of the code its notice to terminate its private_foundation_status pursuant to section tax_year of the transfer x's transferee y can pay on behalf of x x's required distributions under sec_4942 of the code for x's amount will not be a taxable_expenditure under sec_4945 of the code x's payment of legal accounting and other expenses_incurred to effectuate the transfer to y if reasonable in with respect to the transfer subsequent to its transfer of all assets x will not be required to comply with the record-keeping requirements of sec_4942 of the code year in which the transfer takes place x will not be required to file returns under sec_6033 of the code for any_tax years subsequent to the tax sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 c of the code sec_507 of the code impose excise_tax on a private_foundation which voiuntarily terminates its private_foundation_status under sec_507 a of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 b of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 c of the code does not apply to a transfer of assets under sec_507 b of the code sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 a of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of also where a private_foundation transfers all of its assets any recordkeeping requirements under sec_4942 g b of the code do not apply when the foundation has no assets its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 a of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code the transferor private_foundation is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer of all of its assets sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 i of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 each transferee is treated as its transferor in the proportion which the fair_market_value of through of the code the transferor's assets transferred to the transferee bears to the fair_market_value of of the transferor's assets immediately before the transfer all sec_1_507-3 a s ii of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes 23h revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable ammount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 c allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code x will transfer all of its assets to y your requested rulings are discussed below analysi sec_1 under sec_1_507-3 of the regulations x's transfer of its assets under sec_507 of the code to y will not terminate x's private_foundation_status under sec_509 of the code under sec_1_507-4 b of the regulations x's transfer of its assets under sec_507 of the code to y will not résult in termination_tax under sec_507 of the code under sec_501 of the code x's transfer of assets is for exempt purposes to y which is also exempt from federal_income_tax under sec_501 of the code so that x's exemption from federal_income_tax under sec_501 c of the code will not be adversely affected by its transfer of assets to y under sec_1_507-3 c of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any liquidation or reorganization including a significant disposition of or more of the transferor foundation's assets because x will transfer all of its assets to y x's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_507 b of the code and sec_1_507-3 of the regulations x's transfer of assets to y pursuant to sec_507 of the code will result in y's not being considered a newly created organization under sec_1_507-3 of the regulations in a transfer of assets under sec_507 of the code by one private_foundation to one or more other private_foundations each transferee private_foundation will not be treated as a newly created organization but will succeed to its proportionate share of its transferor's aggregate tax benefits under sec_507 of the code its assets to y all of x's aggregate tax benefits under sec_507 of the code will be transferred to y thus after x's transfer of all under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 b of the code to an exempt_organization under sec_501 of the code including a private_foundation without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer of assets to y will not be a taxable_expenditure under sec_4945 of the code and will not subject x to tax under that section under sec_1_507-3 of the regulations where a private_foundation transfers all of its assets to an exempt_organization under sec_501 c of the code pursuant to sec_507 of the code the transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to x's transfer of all of its assets to y under sec_4941 of the code x's transfer of assets will not be an act of self-dealing because it will be made for exempt purposes to y which is an organization exempt from federal_income_tax under sec_501 c of the code and which is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code pursuant to section sec_3 a of the regulations under sec_4944 of the code x's transfer of its assets to y for exempt purposes will not constitute jeopardizing investments or result in tax under that section under sec_507 of the code when x notifies the internal_revenue_service after x transfers all of its assets to y of x's intent to voluntarily terminate its private_foundation_status pursuant to sec_507 a of the code under sec_507 of the code the value of x's assets after x has transferred all of its assets to y will be zero thus x’s voluntary notice of termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will result in zero tax under sec_507 of the code x will terminate its private_foundation_status pursuant to that sec_507 of the code under sec_1_507-3 i of the regulations after x transfers all y pursuant to sec_507 of the code transferee y will be treated as its transferor x thus x's distributable_amount under sec_4942 of the code for the tax_year of x's transfer will be added to y's distributable_amount for that tax_year in which x's transfer occurs x's qualifying distributions in its tax_year of its transfer will be treated as made by y y will make on behalf of x x’s distributions under sec_4942 of the code for x's tax_year of the transfer its assets to of under sec_53_4945-6 of the regulations a private foundation's payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus payment of the legal accounting and other expenses if reasonable in amount for this rulings request and the transfer will not be taxable_expenditures under sec_4945 of the code under sec_1_507-3 of the regulations x's recordkeeping requirements under sec_4942 g b of the code if any will not apply to x after x's transfer of all of its assets to y for any subsequent period when x will have no assets under sec_1_507-1 of the regulations x will not be required to file any returns under sec_6033 of the code for any_tax year subsequent to the tax_year in which x transfers all of its assets to y when x will have no assets accordingly we rule that x's private_foundation_status will not terminate as a result of its transfer of assets no tax will be imposed under sec_507 of the code and x's exemption from federal_income_tax under sec_501 of the code will not be adversely affected treated as aggregate tax benefits x's transfer of assets to y will be a transfer under sec_507 b of the code such that y will not be will succeed to x's a newly created organization for purposes of chapter of the code and y x’s transfer of all of its assets to y will not constitute a taxable_expenditure within the meaning of sec_4945 and x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transferred assets x's transfer of assets to y will not constitute self-dealing under sec_4941 of the code x's transfer of assets to y will not constitute any jeopardy investment under sec_4944 of the code when x has no assets and files a of the code x will incur no termination_tax under sec_507 of the code its notice to terminate its private_foundation_status pursuant to section of its transfer of all of its assets to y x's transferee y can pay on behalf of x x's distributions under sec_4942 of the code for x's tax_year amount will not be a taxable_expenditure under sec_4945 of the code x's payment of legal accounting and other expenses_incurred to effectuate the transfer to y if reasonable in with respect to the transfer subsequent to the transfer of all assets x will not be required to comply with the record-keeping requirements of sec_4942 of the code year in which the transfer takes place xx will not be required to file returns under sec_6033 of the code for any_tax years subsequent to the tax because this ruling letter could help to resolve any questions about your status please keep it in your permanent records and include a copy in your annual return on form_990-pf this ruling letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerely joseph chasin acting manager exempt_organizations technical group
